FILED
                             NOT FOR PUBLICATION                           JUN 28 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MAYRA ELIUTH GODOY-FLORES,                       No. 10-71315

               Petitioner,                       Agency No. A070-637-801

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Mayra Eliuth Godoy-Flores, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s decision denying her motion to reopen deportation

proceedings held in absentia. Our jurisdiction is governed by 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen. Iturribarria v.

INS, 321 F.3d 889, 894 (9th Cir. 2003). We dismiss in part and deny in part the

petition for review.

      Godoy-Flores contends that she failed to receive notice of the hearing at

which she was ordered deported. Because this claim was never presented to the

agency, we lack jurisdiction to consider it. See Barron v. Ashcroft, 358 F.3d 674,

677-78 (9th Cir. 2004).

      The agency did not abuse its discretion in denying as untimely Godoy-

Flores’ motion to reopen because it was filed more than 15 years after the final

removal order, see 8 C.F.R. § 1003.23(b)(1), and Godoy-Flores did not show that

she acted with the due diligence required for equitable tolling of the filing deadline,

see Iturribarria, 321 F.3d at 897.

      PETITION FOR REVIEW DISMISSED, in part; DENIED, in part.




                                           2                                    10-71315